FILED
Appellate Case: 21-7044      Document: 010110628151    Date Filed:
                                                             United01/06/2022
                                                                     States CourtPage: 1
                                                                                  of Appeals
                                                                      Tenth Circuit

                                                                   January 6, 2022
                       UNITED STATES COURT OF APPEALS
                                                                Christopher M. Wolpert
                                    TENTH CIRCUIT                   Clerk of Court



  UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

  v.                                                      No. 21-7044
                                               (D.C. No. 6:20-CR-00021-RAW-1)
  BRANDIS NICOLE FISH,                                    (E.D. Okla.)

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.



       After examining the briefs and appellate record, this court has determined

 unanimously that oral argument would not materially assist the determination of

 this appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). Accordingly,

 we order the case submitted without oral argument.

       Brandis Nicole Fish filed an 18 U.S.C. § 3582(c)(1)(A) motion for

 compassionate release. The district court denied the motion on July 10, 2021.



       *
         This order and judgment is not binding precedent except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
 Cir. R. 32.1.
Appellate Case: 21-7044   Document: 010110628151        Date Filed: 01/06/2022    Page: 2



 Thirty days later, on August 9, 2021, Fish filed in the district court a motion to

 reconsider the denial of her § 3582(c)(1)(A) motion. After the district court

 denied her motion to reconsider, Fish filed the instant appeal. Exercising

 jurisdiction pursuant to 28 U.S.C. § 1291, this court affirms the order of the

 district court denying Fish’s motion for reconsideration.

       This court reviews the denial of a motion for reconsideration for abuse of

 discretion. 1 United States v. Barajas-Chavez, 358 F.3d 1263, 1266 (10th Cir.

 2004). The Federal Rules of Criminal Procedure do not authorize motions for

 reconsideration. United States v. Randall, 666 F.3d 1238, 1241 (10th Cir. 2011).

 Such motions are proper, however, whether filed by a defendant or the

 government. Id. at 1242. Because such motions are not based in the Federal

 Rules of Criminal procedure, no rule specifies a time limit within which they

 must be brought. Id. Noting the serious problems that would inhere in allowing

 an unlimited time period for the filing of such motions, this court has held that

 motions for reconsideration in criminal proceedings must be brought within

 fourteen days, the outer limit for the filing of a notice of appeal in a criminal

 proceeding. Id. at 1241-43; see also United States v. Heath, 846 F. App’x 725,

 727-28 (10th Cir. 2021) (unpublished disposition cited solely for its persuasive


       1
       Fish labeled her motion as a “Rule 60(b) Motion To Reconsider.”
 Proceedings under § 3582(c) are, however, criminal in nature. See United States
 v. McCalister, 601 F.3d 1086, 1087 (10th Cir. 2010). Thus, the Federal Rules of
 Criminal Procedure, not the Federal Rules of Civil Procedure, apply. See id.

                                           -2-
Appellate Case: 21-7044    Document: 010110628151      Date Filed: 01/06/2022     Page: 3



 value) (applying the rule in Randall to § 3582(c)(1) proceedings). Because Fish

 filed her motion for reconsideration far more than fourteen days after the district

 court denied her § 3582(c)(1)(A) motion, this court affirms the district court’s

 denial for her motion for reconsideration. Randall, 666 F.3d at 1241-43; Heath,

 846 F. App’x at 727-28.

       For those reasons set out above, the order of the district court denying

 Fish’s motion for reconsideration is hereby AFFIRMED.

                                            ENTERED FOR THE COURT


                                            Michael R. Murphy
                                            Circuit Judge




                                          -3-